DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 18-20, 22-24, 28-30, 32-33 are pending and under consideration. The amendment filed on 11/10/2020 has been entered.
Priority
This instant application claims priority to the U.S. national stage application of international Patent Application SN PCT/EP2Q15/080288, filed December 17, 2015, and EP143070696 filed 12/18/2014. As such the effectively filed date for the instant application is December 18, 2014.
Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claims 16-20, 22-30, 32-33 rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn necessitated by amendment to base claim 16.
Withdrawn/ Claim Rejections - 35 USC §103/Necessitated by Amendment
Claim 16-20, 22-30, 32-33 rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (EP1591127, Published 02/11/2005, IDS, thereafter referred as Furukawa1) in view of Furukawa (WO2004089288 see score sequence analysis below), thereafter referred as Furukawa2; da Cruz (Progress in Retinal and Eye Research 26 (2007) 598-635) is withdrawn in view of applicants amendment.

Maintained in a Modified form/Claim Rejections - 35 USC §112/Necessitated by Amendment

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16, 18-20, 22-24, 28-30, 32-33 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating retinitis pigmentosa in a mammal having retinitis pigmentosa, said method comprising; 
intraocular administration, by injection into the subretinal space of the eye of said mammal in need thereof, primary retinal pigment epithelial (RPE) cells,
 wherein the RPE cells are transduced with a viral vector comprising a nucleic acid sequence encoding OTX2 protein as set forth in SEQ ID NO; 15 or SEQ ID NO: 16, 
wherein ectopic expression of OTX2 protein increases the levels of intracellular OTX2 protein to the RPE cells of the mammal, as compared to the negative control transduced RPE control cells, 
wherein said overexpression of OTX2 protein in the RPE cells of the mammal improves photoreceptor function and,
does not reasonably provide enablement for treating any retinal degeneration related to any retinal epithelial (RPE) dysfunction other than retinitis pigmentosa. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.
Nature of the invention
The claims are directed to a method of treating retinal degeneration related to retinal pigment epithelial (RPE) dysfunction in a mammal in need thereof, said method comprising the intraocular administration, by injection into the subretinal space of the eve of said mammal, of mammalian primary RPE cells engineered to over-express and increase intracellular levels of mammalian orthodenticle homeobox 2 protein (OTX2 protein) to the mammal, wherein the RPE cells comprise a viral vector or a plasmid expressing OTX2 protein and said OTX2 protein comprises SEQ ID NO: 15 or SEQ ID NO: 16. Embodiments limit, herein said retinal degeneration is caused by a disease selected from the group consisting of retinitis pigmentosa, age-related macular degeneration, retinal detachment, Leber congenital 
The breadth of the claims
The claims broadly encompasses to treat retinal degeneration related to any retinal pigment epithelial (RPE) dysfunction and comprising a plasmid expressing OTX2 protein and said OTX2 protein comprises SEQ  ID NO: 15 or SEQ ID NO: 16 which is unpredictable.
The Amount of Direction Provided by the Inventor/The Existence of Working
The specification merely teaches grafting genetically modified RPE cells over-expressing OTX2 in RCS rat improves photoreceptor function. The effect of RPE transplantation was studied in the RCS rat, a recessive model of retinitis pigmentosa that carries a recessive mutation in the rdy gene encoding for MER TK protein (p 32 lines 1-5). Using double blind procedure, the inventors injected into the subretinal space of the RCS rat eye at PN17, before degeneration starts, 50,000 RPE cells (n=7). Because it was not possible to prepare enough human iPS-RPE cells for this study, pig RPE cells were used. The injection was made in the dorsal part retina of right eyes while left eyes remained untreated. One week prior to transplantation, RPE cells were infected with a recombinant AA V2.1 vector encoding for GFP or OTX2. AA V2.1-GFP transduced RPE (RPE-GFP) cells were used as negative control. The presence of the transplanted cells was verified at PN60, after sectioning two eyes and using the fluorescence of GFP as reporter (data not 20 shown) (p 32 lines 12-20). Electroretinograms (ERG) were reordered at PN60, 43 days after transplantation. The b-wave amplitude of the scotopic ERG (rod response) of the eyes treated by RPE-GFP or RPE-OTX2 cells was found to be significantly higher than for the contralateral noninjected eye from 3 x 10-6 to 10 cds/cm2 (Figure 4A and 10) (p 32). The rod response from RPE-OTX2 transplanted eyes was higher than from RPE-GFP ones (p 32 lines 21-25). Grafted eyes, RPE-GFP or RPE-OTX2, generated 
The state of the prior art
The claims embrace treating any retinal pigment epithelial (RPE) dysfunction with a plasmid expressing OTX2 protein and said OTX2 protein comprises SEQ ID NO: 15 or SEQ ID NO: 16 which is unpredictable.
The state of the art of RPE cell delivery for treating retinal degenerative diseases challenges already described earlier, cells for transplantation need to meet strict standards of quality, quantity, consistency and safety (see Alexander et al, Eye, 29: 992-1002, 2015) p 999, 2nd column 3rd paragraph).The art teaches that RPE treatment of any retinal degeneration disease is unpredictable due to the limitations of the RPE cell function and pathogenesis of AMD and its clinical subtypes (see Nazari, (Progress in Retinal and Eye Research 48 (2015) 1e39, 2-30 2015, p 2, 2nd column last paragraph). Nazari also notes limited autologous sources of maculae and healthy RPE sheets for transplantation, and the fact that autologous sheets of peripheral RPE would share genetic risks identical to those of the patient's posterior pole RPE cells, have prevented wide acceptance of autologous transplantation surgeries. The search for other sources of healthy RPE has extended to harvesting RPE from fetal or adult donor eye tissue; however, fetal and adult RPE sources are also limited, and harvesting them confers significant technical and ethical challenges (p 2, 2nd column 2nd paragraph). In addition, it has been shown that these cells degenerate easily upon implantation in the subretinal space (p 7, 1st column 2nd paragraph). It is thus clear that RPE transplantation therapy needs a more abundant and possibly robust source of healthy RPE to make it a feasible treatment option (p 7, 1st column 2nd paragraph).
It should be noted that "case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants' alleged discovery, not to find out how to use it for themselves." In re Gardner 166 USPQ 138 (CCPA) 1970. 
The specification does not provide any specific guidance in ultimately treating any RPE dysfunction such as administering a plasmid expressing OTX2 protein because 
(i) the art teaches that RPE treatment of any retinal degeneration disease is unpredictable due to the limitations of the RPE cell function and pathogenesis of AMD and its clinical subtypes, 
(ii) the fact that autologous sheets of peripheral RPE would share genetic risks identical to those of the patient's posterior pole RPE cells, have prevented wide acceptance of autologous transplantation surgeries, fetal and adult RPE sources are also limited, harvesting them confers significant technical challenges and these cells degenerate easily upon implantation in the subretinal space.
The quantity of experimentation needed
Therefore, due to the large quantity of experimentation necessary to determine treating any RPE dysfunction using a plasmid for expressing OTX2 protein retained in an RPE transplantation therapy needs undue experimentation for the skilled artisan to make and/or use 
Response to arguments
Applicants argue for example, the claimed invention provides RPE cells that are engineered to increase intracellular levels of OTX2 for use in the treatment of retinal degeneration. The RPE cells can be derived from stem cells, such as induced pluripotent stem cells (see page 10 of the as-filed application). This aspect of the invention provides a solution to the issue of robust sources of healthy RPE cells for use in treatment options. Furthermore, the as-filed application provides evidence, see, for example, pages 32-33, that the grafting of eyes with cells expressing OXT2 results in improved visual response and photoreceptor function in tested animals. As such, Applicants respectfully submit that one skilled in the art would conclude that that as-filed application fully enables the claimed invention and, as such, reconsideration and withdrawal of the rejection under 35 U.S.C. § 112(a) is respectfully requested. Applicant’s arguments have been fully considered but are not persuasive.
In response, first instant claims are not directed to RPE cells can be derived from stem cells, such as induced pluripotent stem cells, thus this assertion is irrelevant to instant application. Second, instant claims not directed to a robust sources of healthy RPE cells for use in treatment options, thus this assertion is irrelevant to instant application. Third, the grafting of eyes with cells expressing OXT2 results in improved visual response and photoreceptor function only in in tested RCS rat, a recessive model of retinitis pigmentosa that carries a recessive mutation in the rdy gene encoding for MERTK protein and not in any tested animal which is unpredictable due to genetic variations of each animal model and which is important for the engrafted cells not susceptible to express the OTX2 protein and ultimately treat any RPE 
Conclusion

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632